Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demlow et al (5,608,788).
Consider claims 1 and 15, Demlow et al teach a computer-implemented method comprising: detecting, at an interface of a user equipment, an input of a phone number associated with a called party (col. 3 lines 60 – col. 4 line 6; col. 5 lines 12-17; calling party initiate a call to the called party); sending a request to a network to identify a personal identifier associated with the called party (col. 4 lines 2-8; col. 5 lines 18-20); receiving, via the network, the personal identifier; causing the personal identifier to be displayed via the interface of the user equipment (col. 4 lines 13-26; col. 5 lines 20-22, lines 38-41); determining that a period of time has elapsed, the period of time initiating in response to the user equipment displaying the personal identifier; and (col. 7 lines 14-42 inherently suggests where the period of time corresponding to the state and transition time/timeout); and responsive to the period of time elapsing, initiating a communication over the network with the called party (col. 4 lines 13-26; “after completion of dialing and before audible ring is returned to the caller, or between bursts of audible tone” (i.e., ringing)).
Consider claims 5 and 18, Demlow et al teach wherein the personal identifier includes an entity name (col. 5 lines 55-60) and an individual name (col. 5 lines 40-41).
Consider claims 7 and 19, Demlow et al teach wherein: causing the personal identifier to be displayed via the interface of the user equipment (col. 5 lines 20-22, lines 38-41) further comprises selecting the individual name and displaying the individual name on the interface of the user equipment (claim 18; “selecting a particular data message (e.g., name) from said data base under the control of the switching system”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Demlow et al (5,608,788) in view of Dewitt et al (8,626,137).
Consider claim 2, Demlow et al suggest the use of local memory to generate result (i.e., information display for calling party) (col. 8 lines 14-19). Demlow et al did not explicitly suggest of determining that the phone number is not present in an address book prior to sending the request to the network. Dewitt et al teach a method and system for provide caller ID to mobile devices. When caller information is not found in address book, queries one or more databases. Therefore, it would have been obvious to of the ordinary skill in the art before the effective filing date to utilized the well-known concept of obtaining data information from the local storage prior to queries remote databases as taught by Dewitt et al in order to reduce processing power by query local storage as well as obtaining data information faster.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Demlow et al (5,608,788) in view of Nicastro (2014/0201002).
Consider claims 6 and 20, Demlow et al did not explicitly suggest wherein: causing the personal identifier to be displayed via the interface of the user equipment further comprises displaying the entity name for a first period of time and the individual name for a second period of time, the first period of time different than the second period of time. Nicastro teaches a method and system for providing advertisement and caller ID data for display on the telephone device. The advertisements can alternate (i.e., implies first period of time and second period of time) being displayed between the caller ID data and advertisement message. Therefore, it would have been obvious to one of the ordinary skills in the art to substitute the concept of Nicastro with Demlow et al information display to the calling party and the result would have been predictable and resulted in enabling display of additional data regarding a party in order to accommodate the size of the display of the communication device.  
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Demlow et al (5,608,788) in view of Weldon et al (2017/0279965).
Consider claim 8, Demlow et al teach a system comprising: one or more communication interfaces; one or more processors; non-transitory computer-readable media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to perform operations (Fig. 1) including: receiving from a user equipment a request to initiate a communication with a called party (col. 3 lines 60 – col. 4 line 6; col. 5 lines 12-17; calling party initiate a call to the called party); sending the personal identifier to the user equipment (col. 4 lines 13-26; col. 5 lines 20-22, lines 38-41); determining a period of time associated with the sending the personal identifier to the user equipment has elapsed (col. 7 lines 14-42 inherently suggested where the period of time corresponding to the state and transition time/timeout); and initiating the communication between the use equipment and the called party (col. 4 lines 13-26; “after completion of dialing and before audible ring is returned to the caller, or between bursts of audible tone” (i.e., ringing)).
Demlow et al did not explicitly suggest of requesting from a third-party network a personal identifier associated with the called party; and receiving from, the third-party network the personal identifier. Weldon et al teach the systems and methods for assisting a user in conducting a telephony communication include automatically obtaining contextual information (i.e., personal identifier) relating to the telephony communication, and presenting that information to the user. The contextual information could be drawn from a third party database. The third party database could be queried for the contextual information based on an identity to the party (i.e., called party) with who the user is attempting to communicate (abstract; par. 0077-0075). Therefore, it would have been obvious to of the ordinary skill in the art before the effective filing date to incorporate the teaching of Weldon et al into view of Demlow et al and the result would have been predictable and resulted in querying of information from various type of databases in order to provides calling party with enhanced data regarding the party in which the caller attempting to communicate.
Consider claim 9, Demlow et al teach wherein the request includes a phone number associated with the called party (col. 4 lines 32-40).
Consider claim 10, Weldon et al inherently teach wherein the non-transitory computer-readable media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to perform operations including: determining that the phone number is not associated with a user account of the system prior to sending the request to the third-party network to identify the personal identifier associated with the called party (par. 0040-0041; 0044; 0058; inherent as it will consult third-party database if information is not locate in the local database).
Consider claim 11, Weldon et al teach wherein the request to initiate the communication with the called party includes a request to obtain the personal identifier (par. 0036; “software application then automatically queries a third-party database for contextual information relating to the telephony communication and/or the customer the user is attempting to reach” implies that the request automatically includes a request to obtain the contextual information.
Consider claim 12, Demlow et al teach wherein the non-transitory computer-readable media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to perform operations including determining that an account associated with the user equipment is authorized to request the personal identifier (col. 4 lines 58-66; “If the information display treatment is appropriate (test 206) (i.e., authorized), it checks the access type (test 208) for proper ISDN station set with display. If either test fails (test 206 or 208), the call is given normal call processing treatment (action block 210). If both tests pass (test 206 and 208) call control sends customer identification and service requirements information to data base control (action block 212)”).
Consider claim 13, Demlow et al teach wherein the non-transitory computer-readable media stores additional computer-executable instructions, which when executed by the one or more processors cause the one or more processors to perform operations including causing the personal identifier to be displayed by the user equipment (col. 5 lines 20-22, lines 38-41).
Consider claim 14, Demlow et al teach wherein the personal identifier includes an entity name (col. 5 lines 55-60) and an individual name (col. 5 lines 40-41).
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that “the part of the passage specifically referred to by the Office does mention action taken in response to a period of time elapsing without action. The action there is to transition from state 4 (off the hook) to state 0 (on the hook) - essentially, to treat the time elapsing as the equivalent of a user hanging up the phone. Nothing in the cited passage of Demlow or any other part of that reference describes a period of time 1) initiated in response to displaying the personal identifier and 2) triggering, upon its elapse, initiation of "a communication over the network with the called party.”. 
Accordingly, the examiner respectfully disagrees with applicant assertion. The cited passage on column 7 of Demlow et al discussed the algorithm for providing the ICLID message to the display device and to initiate the call with the called party. The process took place within the silence period between the prior to, or during, the time that the caller is dialing and/or while the called customer is being alerted (i.e., while the called telephone is ringing (see col. 1 lines 45-50). In one embodiment, the algorithm contains 6 states which are the “action taken” based on the state transition to control of the ICLID. “While in state 4, if a FSK carrier is detected, the ICLID circuit goes into new state 5, and, in new state 5, detects FSK messages which are then transmitted to the display control…The answer signal to the ICLID device while in state 5 can be a specific brief FSK message from either switch 101 or terminating switching system 141. The transition from state 4 to state 0 may also be accomplished by a simple timeout. In addition, if FSK carrier is detected while on-hook or off-hook (in state 0, idle) the ICLID circuit goes to state 6, in which it can receive data messages. If the FSK carrier disappears, the ICLID circuit goes back to idle (state 0)”. 
Thus, in the above citation, the action taken is to provide the ICLID message and detect of the end of the message and then goes back the idle state 0 or until “timeout” which “inherently” is a predetermined period of elapsed time. Otherwise, the process will be stuck on a particular state indefinitely. Therefore, upon completion of providing the FSK message, the process goes back to state 0 to proceed with “ringing” of the station and to connect the call upon answering by the counterpart party. 
Furthermore, Demlow et al also incorporate by reference to U.S. patent No. 4,551,581 that discussed the detail of the elapsed time for transition between the states (col. 11 lines 35-57; col. 12 lines 37-50; col. 14 lines 10-35).
Therefore, Demlow et al inherently suggest or disclose by reference of initiating (i.e., providing display of ICLID) display of personal identifier (i.e., ICLID) upon elapsed time of the transition state and initiating of a communication over the network with the called party (i.e., ringing) upon elapsed time of the transition state. 
Applicant additionally provide the same arguments with the remainder claims. Therefore, the response will be the same as addressed above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
August 23, 2022